Citation Nr: 0907594	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for a low back 
disability, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for dermatitis, 
currently rated as 0 percent disabling.

3.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and March 2007 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in September 
2006 and June 2007, statements of the case were issued in 
October 2006 and July 2007, and substantive appeals were 
received in November 2006 and September 2007.   

The Veteran also filed notices of disagreements in regards to 
service connection for a right knee disability, sinusitis, 
prostatitis, and bursitis.  However, he failed to file 
substantive appeals (VA Form 9s) for each of these issues.  
The Veteran did file a substantive appeal with regards to a 
service connection claim for hypertension.  However, he 
stated in a February 2009 correspondence that he wished to 
withdraw the claim.  As such, none of these claims are before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Low Back
The Veteran's representative stated in his February 2009 
Informal Hearing Presentation that the Veteran's low back 
disability has become more severe since his most recent 
examination (which took place in February 2007).  Moreover, 
he noted that the Veteran underwent a microscopic lumbar 
discectomy in February 2008; and that his back disability has 
become worse since then.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 

The Veteran's representative specifically requested a remand 
on this issue so that a new VA examination can be conducted, 
and so that the current severity of the Veteran's back 
disability can be determined.  The Board finds that such an 
examination is warranted.

Dermatitis
The Veteran's representative has argued that the Veteran's 
current noncompensable rating is based on a February 2007 VA 
examination.  The Veteran contends that his dermatitis is 
more severe during warm weather than in cold weather.  
Consequently, he argues that the February VA examination is 
inadequate in that it does not accurately reflect the 
severity of the disability.  He specifically requested a 
remand so that he can be examined during the summer.  In 
recognition of the fluctuating nature of many skin disorders, 
the Board agrees and finds it reasonable to schedule the 
Veteran for a VA dermatological examination to take place 
during the summer months.  

PTSD
The Board notes that the Veteran's 10 percent rating for PTSD 
is based solely on the Veteran's February 2007 examination.  
The Veteran's representative has pointed out that the 
February 2007 examiner did not have access to the claims 
file.  The Board notes that access to the Veteran's claims 
file can be instrumental in rendering an accurate assessment 
of a disability.  As such, the Board finds that a remand is 
warranted so that the RO can schedule the Veteran for a VA 
psychiatric examination.  

The case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for 
VA PTSD, skin, and spine examinations to 
ascertain the current severity of the 
disabilities at issue.  The claims file 
should be made available to the examiners 
for review.  Any special tests deemed 
medically advisable should be conducted.  

	a.  The PTSD examiner should report 
all findings to allow for application of 
VA rating criteria for PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be reported. 

	b.  The skin examination should be 
scheduled during the summer months.  If 
deemed necessary, color photographs 
should be taken and made a part of the 
examination report.  Examination findings 
should be reported to allow for 
application of VA rating criteria for 
skin disability.

	c.  All spine examination findings 
should be reported to allow for 
application of VA rating criteria for the 
low back.  The examination should include 
range of motion tests, and if possible, 
the examiner should report (in degrees) 
the point in range of motion testing 
where motion is limited by pain.  If 
possible, the examiner should also offer 
an opinion as to the degree of additional 
functional loss (if any) due to weakness, 
fatigue, and incoordination.  

2.  The RO should then review the claims 
file and readjudicate the issues of 
entitlement to higher initial ratings for 
a low back disability, dermatitis, and 
PTSD.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




